Exhibit 10.4

 

 

 

SECURITY AGREEMENT

Dated as of May 29, 2013

by and among

THE GRANTORS REFERRED TO HEREIN

and

SUNTRUST BANK,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

DEFINITIONS

  

Section 1.1 Terms Defined in Credit Agreement

     1   

Section 1.2 Terms Defined in UCC

     1   

Section 1.3 Terms Generally

     1   

Section 1.4 Definitions of Certain Terms Used Herein

     1   

ARTICLE II

GRANT OF SECURITY INTEREST

  

ARTICLE III

REPRESENTATIONS AND WARRANTIES

  

Section 3.1 Title, Perfection and Priority

     7   

Section 3.2 Type and Jurisdiction of Organization, Organizational and
Identification Numbers

     8   

Section 3.3 Principal Location

     8   

Section 3.4 Collateral Locations

     8   

Section 3.5 Reserved

     8   

Section 3.6 Exact Names

     8   

Section 3.7 Chattel Paper

     8   

Section 3.8 Accounts and Chattel Paper

     8   

Section 3.9 Inventory

     9   

Section 3.10 Intellectual Property

     9   

Section 3.11 No Financing Statements or Security Agreements

     9   

Section 3.12 Pledged Collateral

     10   

Section 3.13 Commercial Tort Claims

     10   

Section 3.14 Perfection Certificate

     10   

ARTICLE IV

COVENANTS

  

Section 4.1 General

     11   

Section 4.2 Reserved

     12   

Section 4.3 Delivery of Pledged Collateral

     12   

Section 4.4 Uncertificated Pledged Collateral

     12   

Section 4.5 Pledged Collateral

     12   

Section 4.6 Intellectual Property

     13   

Section 4.7 Commercial Tort Claims

     14   

Section 4.8 Collateral Access Agreements

     14   

ARTICLE V

REMEDIES

  

Section 5.1 Remedies

     15   

Section 5.2 Grantors’ Obligations Upon Default

     17   

Section 5.3 Grant of Intellectual Property License

     17   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

  

Section 6.1 Account Verification

     17   

Section 6.2 Authorization for Secured Creditor to Take Certain Action

     18   

Section 6.3 PROXY

     18   

Section 6.4 NATURE OF APPOINTMENT; LIMITATION OF DUTY

     19   

ARTICLE VII

GENERAL PROVISIONS

  

Section 7.1 Waivers

     19   

Section 7.2 Limitation on Agent’s and Secured Creditor’s Duty with Respect to
the Collateral

     20   

Section 7.3 Compromises and Collection of Collateral

     20   

Section 7.4 Secured Creditor Performance of Debtor Obligations

     21   

Section 7.5 No Waiver; Amendments; Cumulative Remedies

     21   

Section 7.6 Limitation by Law; Severability of Provisions

     21   

Section 7.7 Reinstatement

     21   

Section 7.8 Benefit of Agreement

     21   

Section 7.9 Survival of Representations

     22   

Section 7.10 Taxes and Expenses

     22   

Section 7.11 Additional Subsidiaries

     22   

Section 7.12 Headings

     22   

Section 7.13 Termination or Release

     22   

Section 7.14 Entire Agreement

     23   

Section 7.15 Choice of Law; Consent to Jurisdiction; Venue

     23   

Section 7.16 Indemnity

     23   

Section 7.17 Counterparts

     23   

Section 7.18 ABL/Bond Intercreditor Agreement Governs

     23   

Section 7.19 Delivery of Collateral

     24   

Section 7.20 Mortgages

     24   

ARTICLE VIII

NOTICES

  

Section 8.1 Sending Notices

     24   

Section 8.2 Change in Address for Notices

     24   

ARTICLE IX

THE AGENT

  

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    Form of Perfection Certificate Exhibit B    Form of Joinder
Exhibit C    Forms of Short Form Intellectual Property Security Agreements
Exhibit D-1    Form of Collateral Access Agreement: Landlord Agreement and
Waiver Exhibit D-2    Form of Collateral Access Agreement: Bailee/Warehouseman
Letter Exhibit E    Form of Supplement to Security Agreement

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Security Agreement”) is entered into as of
May 29, 2013, by and among BUILDERS FIRSTSOURCE, INC., a Delaware corporation
(the “Parent Grantor”), certain Subsidiaries of the Parent Grantor from time to
time party hereto (each a “Subsidiary Grantor”, and together with the Parent
Grantor, the “Grantors”) and SUNTRUST BANK, a Georgia banking corporation, in
its capacity as administrative agent for the Lenders (as defined below) and as
collateral agent for the Secured Creditors (as defined in the Credit Agreement;
in such capacities, together with its successors in such capacities, the
“Agent”). For purposes of this Security Agreement, the Subsidiary Grantors and
the Parent Grantor are collectively referred to as the “Borrowers” and each, a
“Borrower.”

PRELIMINARY STATEMENTS

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 29, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrowers, the Agent and the lenders now
or hereafter party thereto (the “Lenders”), the Lenders have agreed to provide
to the Borrowers an asset-based revolving credit facility;

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain agreements related to Cash
Management Services and pursuant to Designated Hedge Agreements (each as defined
in the Credit Agreement); and

WHEREAS, it is a condition precedent to the Secured Creditors’ obligation to
make and maintain such extensions of credit that the Grantors shall have
executed and delivered this Security Agreement to the Agent.

ACCORDINGLY, in order to induce the Secured Creditors to from time to time make
and maintain extensions of credit under the Credit Agreement, such Designated
Hedge Agreements and such agreements related to Cash Management Services, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Terms Defined in Credit Agreement. All capitalized terms used herein
(including terms used in the preamble and preliminary statements) and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Section 1.2 Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Security Agreement or the Credit Agreement are used
herein as defined in the UCC (and if defined in more than one article of the
UCC, the terms shall have the meaning specified in Article 9 thereof).

Section 1.3 Terms Generally. The rules of construction and other interpretive
provisions specified in Sections 1.02 to 1.04 of the Credit Agreement shall
apply to this Security Agreement, including terms defined in the preamble and
preliminary statements hereto.

Section 1.4 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and preliminary
statements above, the following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Account Debtor” shall mean any Person obligated on an Account.

“After-acquired Debt” shall have the meaning set forth in the definition of
Pledged Collateral.

“After-acquired Shares” shall have the meaning set forth in the definition of
Pledged Collateral.

“Article” shall mean a numbered article of this Security Agreement, unless
another document is specifically referenced.

“As-Extracted Collateral” shall have the meaning set forth in Article 9 of the
UCC.

“Cash Collateral Account” shall mean a special interest-bearing deposit account
consisting of cash maintained by the Agent in the name of a Borrower, but under
the sole dominion and control of the Agent, for the benefit of itself as Agent
and for the benefit of the other Secured Creditors.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” shall mean any of (i) a landlord agreement and
waiver, substantially in the form attached hereto as Exhibit D-1, (ii) a
bailee/warehouseman letter, substantially in the form attached hereto as Exhibit
D-2, or (iii) any such other form as shall be reasonably satisfactory to the
Agent, entered into between the Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any premises where any Collateral is located.

“Collateral Report” shall mean any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Agent
with respect to the Collateral pursuant to any Loan Document and identified as a
“Collateral Report.”

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

“Control” shall have the meaning set forth in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

-2-



--------------------------------------------------------------------------------

“Excluded Collateral” shall mean (i) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction),
(ii) pledges and security interests prohibited by applicable law, rule or
regulation (including any legally effective requirement to obtain the consent of
any governmental authority), (iii) margin stock and, to the extent prohibited by
the terms of any applicable organizational documents, joint venture agreement or
shareholders’ agreement, equity interests in any person other than wholly-owned
restricted subsidiaries, (iv) assets to the extent a security interest in such
assets would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Agent, (v) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, (vi) any lease, license or other agreement
or any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Parent Borrower or its Subsidiaries) after giving effect
to the applicable anti-assignment provisions of the UCC or other similar
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other similar applicable
law notwithstanding such prohibition, (vii) any Excluded Real Property,
(viii) any rolling stock and (ix) Excluded Accounts.

“Excluded Equity Interests” shall mean (a) any of the outstanding voting Equity
Interests or other voting ownership interests of any Excluded CFC or FSHCO in
excess of 65% of all the Equity Interests or other voting ownership interests of
such Excluded CFC or FSHCO designated as having voting power, (b) any equity or
other voting ownership interests in any Subsidiary that is not a first tier
Subsidiary of the Borrower or a Guarantor, (c) any Equity Interests to the
extent the pledge thereof would be prohibited or limited by any applicable law,
rule or regulation existing on the Issue Date or on the date such Equity
Interests is acquired by the Borrower or a Guarantor or on the date the issuer
of such Equity Interests is created, (d) the Equity Interests of a Subsidiary
(other than a Wholly-Owned Subsidiary) the pledge of which would violate a
contractual obligation to the owners of the other Equity Interests of such
Subsidiary (other than any such owners that are the Issuer or Affiliates of the
Issuer) that is binding on or relating to such Equity Interests and (e) the
Equity Interests of any Unrestricted Subsidiaries.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantors” shall have the meaning assigned to it in the preamble hereto.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” shall mean, with respect to any Grantor, all
intellectual and similar property of every kind and nature now owned or
hereafter acquired by such Grantor, including Patents, Copyrights, Trademarks
and all related documentation and registrations and all additions, improvements
or accessions to any of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Inventory” shall have the meaning set forth in Article 9 of the UCC and shall
include, without limitation, (a) all goods intended for sale or lease or for
display or demonstration, (b) all work in process, and (c) all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Joinder” shall mean a Joinder substantially in the form of Exhibit B hereto.

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit A completed and duly executed by a Responsible Officer of each Borrower.

“Pledged Collateral” shall mean collectively, (a) all of the Equity Interests of
Restricted Subsidiaries that are Material Subsidiaries (other than Excluded
Equity Interests) held by the Grantors, including such Equity Interests
described in Section II-A.1 in the Perfection Certificate issued by the entities
named therein and all other Equity Interests required to be pledged by any
Grantor under Section 6.10 of the Credit Agreement (the “After-acquired Shares”)
and (b) each promissory note (including the Intercompany Note), Tangible Chattel
Paper and Instrument evidencing Indebtedness in excess of $1,000,000
(individually) owed to any Grantor (other than such promissory notes, Tangible
Chattel Paper and Instruments that are Excluded Collateral) described in Section
II-A.4 in the Perfection Certificate and issued by the entities named and all
other Indebtedness owed to any Grantor hereafter and required to be pledged by
any Grantor pursuant to Section 6.10 of the Credit Agreement (the
“After-acquired Debt”), in each case as such Section may be amended pursuant to
Section 6.10 of the Credit Agreement.

“Pledge Supplement” means a Supplement to Security Agreement substantially in
the form of Exhibit B completed and duly executed by a Responsible Officer of
the applicable Grantor.

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money that are
General Intangibles or that are otherwise included as Collateral.

“Section” shall mean a numbered section of this Security Agreement, unless
another document is specifically referenced.

 

-4-



--------------------------------------------------------------------------------

“Secured Obligations” shall mean “Obligations” as such term is defined in the
Credit Agreement.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” shall mean all dividends, instruments or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.

“Subsidiary Parties” shall mean each Material Subsidiary that becomes a party to
this Security Agreement as a Grantor after the date hereof in accordance with
Section 7.11 herein and Section 6.10 of the Credit Agreement.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Tangible Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Termination Date” shall mean the date on which all Secured Obligations are
indefeasibly paid in full in cash (other than obligations under Designated Hedge
Agreements, Cash Management Agreements and any contingent or inchoate
obligations not then due and payable).

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing; (c) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (d) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
rights corresponding to any of the foregoing throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Vehicles” shall mean all vehicles covered by a certificate to title law of any
state and all tires and other appurtenances to any of the foregoing.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Agent, on behalf of and
for the benefit of the Secured Creditors, and to secure the prompt and complete
payment and performance of all Secured Obligations, a security interest in all
of its right, title and interest in, to and under all of the following property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of, such Grantor (including under any trade name or derivations
thereof), and regardless of where located (all of which are collectively
referred to as the “Collateral”):

(a) all Accounts;

 

-5-



--------------------------------------------------------------------------------

(b) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

(c) all Intellectual Property;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Goods;

(i) all Instruments;

(j) all Inventory;

(k) all Investment Property;

(l) all Pledged Collateral

(m) all Letter-of-Credit Rights and Supporting Obligations;

(n) all Deposit Accounts;

(o) all Vehicles;

(p) all Commercial Tort Claims as specified from time to time identified in
Section II.E in the Perfection Certificate (as the same may be updated from time
to time in accordance with the terms hereof);

(q) all cash or other property deposited with the Agent or any Lender or any
Affiliate of the Agent or any Lender or which the Agent, for its benefit and for
the benefit of the other Secured Creditors, or any Lender or such Affiliate is
entitled to retain or otherwise possess as collateral pursuant to the provisions
of this Security Agreement or any of the Loan Documents or any Letter of Credit,
including amounts on deposit in any Cash Collateral Account;

(r) all books, records, files, correspondence, computer programs, tapes, disks
and related data processing software which contain information identifying or
pertaining to any of the foregoing or any Account Debtor or showing the amounts
thereof or payments thereon or otherwise necessary or helpful in the realization
thereon or the collection thereof;

(s) As-Extracted Collateral; and

(t) any and all accessions to, substitutions for and replacements, products and
cash and non-cash proceeds (including Stock Rights) of the foregoing (including
any claims to any items referred to in this definition and any claims against
third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, security
agreements and other documents.

 

-6-



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Collateral” include or the security interest attach to any Excluded
Collateral. In addition, notwithstanding anything to the contrary set forth
herein or in the other Loan Documents, no Grantor shall be obligated to take any
action to perfect (or assist the Agent in perfecting) any security interest
granted hereunder in Vehicles or other Collateral subject to certificates of
title.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Agent, for the
benefit of the Secured Creditors, subject to the terms of the ABL/Bond
Intercreditor Agreement, that:

Section 3.1 Title, Perfection and Priority.

(a) Each Grantor has good and valid rights in, or the power to transfer, the
Collateral which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Agent the security interest in such
Collateral pursuant hereto. This Security Agreement creates in favor of the
Agent, for the benefit of the Secured Creditors, a valid security interest in
the Collateral granted by each Grantor. No consent or approval of, registration
or filing with, or any other action by any Governmental Authority is required
for the grant of the security interest pursuant to this Security Agreement,
except (i) such as have been obtained or made and are in full force and effect
and (ii) for filings necessary to perfect Liens created pursuant to the Loan
Documents and required to be perfected thereunder.

(b) Subject to the limitations set forth in clause (c) of this Section 3.1 and
the final sentence of Article II hereof, the security interests granted pursuant
to this Security Agreement (i) will constitute valid perfected security
interests in the Collateral in favor of the Agent, on behalf of and for the
benefit of the Secured Creditors, to secure the prompt and complete payment and
performance of all Secured Obligations, upon (A) in the case of Collateral in
which a security interest may be perfected by filing a financing statement under
the Uniform Commercial Code of any jurisdiction, the filing of financing
statements naming each Grantor as “debtor” and the Agent as “secured party” and
describing the Collateral in the applicable filing offices set forth in the
Perfection Certificate, (B) in the case of Instruments, Tangible Chattel Paper
and certificated Securities, the earlier of the delivery thereof to the Agent
(or its non-fiduciary agent or designee) and the filing of the financing
statements referred to in clause (A), (C) in the case of Collateral constituting
Intellectual Property, the filing of the financing statements referred to in
clause (A) and the completion of the filing and recording of fully executed
agreements substantially in the form of the Intellectual Property Security
Agreement set forth in Exhibit C hereto (x) in the United States Patent and
Trademark Office or (y) in the United States Copyright Office, as applicable,
and/or (D) in the case of Deposit Accounts, upon the entering into Blocked
Account Agreements and (ii) are prior to all other Liens on the Collateral other
than Liens permitted under Section 4.1(e) having priority over the Agent’s Lien
either by operation of law or otherwise, including pursuant to the ABL/Bond
Intercreditor Agreement.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the security interests created hereby by any means other
than (i) filings pursuant to the UCC, (ii) filings with United States’
governmental offices with respect to Intellectual Property, (iii) in the case of
the Collateral that constitutes Tangible Chattel Paper, Instruments or
certificated Securities, in each case, to the extent included in Collateral and
which Collateral constitutes Pledged Collateral and is

 

-7-



--------------------------------------------------------------------------------

required to be pledged by Section 4.4 herein and other than checks received in
the ordinary course of business, delivery to the Agent to be held in its
possession in the United States, (iv) in the case of Deposit Accounts, executing
Blocked Account Agreements, to the extent required by Section 2.21 of the Credit
Agreement and (v) in the case of Collateral that consists of Commercial Tort
Claims, taking the actions specified in Section 4.8. No Grantor shall be
required to take any actions under any laws outside of the United States to
grant, perfect or provide for the enforcement of any security interest.

Section 3.2 Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its jurisdiction of
organization, the organizational number issued to it by its jurisdiction of
organization and its federal employer identification number, in each case as of
the date hereof, are set forth in Section I.A. of the Perfection Certificate.

Section 3.3 Principal Location. Each Grantor’s mailing address and the location
of its chief executive office, in each case as of the date hereof, is disclosed
in Section I.B. of the Perfection Certificate.

Section 3.4 Collateral Locations. Each location where Collateral with a value in
excess of $500,000 is located as of the date hereof (except for Inventory in
transit and Inventory in an aggregate amount not exceeding $500,000) is listed
in the Perfection Certificate in Section II.D.1. All of said locations are owned
by a Grantor except for locations (i) that are leased by a Grantor as lessee and
designated in the Perfection Certificate and (ii) at which Inventory is held in
a public warehouse or is otherwise held by a bailee or on consignment as
designated in Section II.C. of the Perfection Certificate.

Section 3.5 Reserved.

Section 3.6 Exact Names. As of the date hereof, the name in which each Grantor
has executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. No Grantor has, during the past five years prior
to the date hereof, been known by or used any other corporate, trade or
fictitious name, or been a party to any merger or consolidation, except as
disclosed in Sections I.D, I.E and I.G of the Perfection Certificate.

Section 3.7 Chattel Paper. Section II.A.4 in the Perfection Certificate lists
all Tangible Chattel Paper with a stated amount in excess of $1,000,000 of each
Grantor as of the date hereof.

Section 3.8 Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to each Grantor’s Accounts and Chattel Paper that are Collateral
have been correctly stated in all material respects, at the time furnished, in
the records of such Grantor relating thereto and in all invoices and each
Collateral Report, to the extent contained therein, with respect thereto
furnished to the Agent by such Grantor from time to time.

(b) With respect to Accounts of the Grantors, except as specifically disclosed
on the most recent Collateral Report, (i) all such Accounts represent bona fide
sales of Inventory or rendering of services to Account Debtors in the ordinary
course of the applicable Grantor’s business and are not evidenced by a judgment
(except as would not have a Material Adverse Effect), Instrument or Chattel
Paper; (ii) there are no setoffs, claims or disputes existing or asserted in
writing with respect thereto and no Grantor has made any agreement with any
Account Debtor for any extension of time for the payment thereof, any compromise
or settlement for less than the full amount thereof, any release of any Account

 

-8-



--------------------------------------------------------------------------------

Debtor from liability therefor, or any deduction therefrom except a discount or
allowance allowed by a Grantor in the ordinary course of its business for prompt
payment and disclosed to the Agent, in each case except as would not reasonably
be expected to have a Material Adverse Effect; (iii) there are no facts, events
or occurrences that in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements and the most
recent Collateral Report with respect thereto except as would not reasonably be
expected to have a Material Adverse Effect; (iv) no Grantor has received any
notice of proceedings or actions that are threatened or pending against any
Account Debtor that might result in any material adverse change in such Account
Debtor’s financial condition except as would not reasonably be expected to have
a Material Adverse Effect; and (v) no Grantor has knowledge that any Account
Debtor is unable generally to pay its debts as they become due except as would
not reasonably be expected to have a Material Adverse Effect.

(c) In addition, with respect to all Accounts of the Grantors, except as
specifically disclosed on the most recent Collateral Report, the amounts shown
on all invoices, statements and the most recent Collateral Report with respect
thereto are actually and absolutely owing to a Grantor as indicated thereon and
are not in any way contingent except as would not reasonably be expected to have
a Material Adverse Effect.

Section 3.9 Inventory. With respect to any Inventory of the Grantors and that is
scheduled or listed on the most recent Collateral Report, (a) such Inventory
(other than Inventory in transit and Inventory in an aggregate amount not
exceeding $500,000) is located at one of the Grantors’ locations set forth in
Section II.D.1. of the Perfection Certificate, (b) the Grantors have good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to the Agent, for the benefit of the Secured Creditors, and except
for Liens permitted under Section 7.02 of the Credit Agreement, (c) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party that, to such Grantor’s
knowledge, would, upon sale or other disposition of such Inventory by the Agent
in accordance with the terms hereof, infringe the rights of such third-party,
violate any contract with such third-party, or cause the Agent to incur any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement related
thereto, (d) to such Grantor’s knowledge, such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (e) to such Grantor’s
knowledge, the completion of manufacture, sale or other disposition of such
Inventory by the Agent following an Event of Default shall not require the
consent of any Person and shall not constitute a breach or default under any
contract or agreement to which any Grantor is a party or to which such Inventory
is subject.

Section 3.10 Intellectual Property. As of the date hereof, no Grantor has any
interest in, or title to, any United States federal registered or applied for
Patent, Trademark or Copyright except as set forth in Section II.B. of the
Perfection Certificate.

Section 3.11 No Financing Statements or Security Agreements. As of the date
hereof, no Grantor has filed or consented to the filing of any financing
statement or security agreement naming a Grantor as debtor and describing all or
any portion of the Collateral that has not lapsed or been terminated except
(a) for financing statements or security agreements naming the Agent, on behalf
of the Secured Creditors, as the secured party and (b) as permitted by
Sections 4.1(e) and 4.1(f).

 

-9-



--------------------------------------------------------------------------------

Section 3.12 Pledged Collateral.

(a) Section II.A.1 and Section II.A.4 in the Perfection Certificate sets forth a
complete and accurate list, as of the date hereof, of all of the Pledged
Collateral and, with respect to any Pledged Collateral constituting any Equity
Interest, the percentage of the total issued and outstanding Equity Interests of
the issuer represented thereby. As of the date hereof, each Grantor is the legal
and beneficial owner of the Pledged Collateral listed in Section II.A.1 in the
Perfection Certificate as being owned by it, free and clear of any Liens, except
for the security interest granted to the Agent, for the benefit of the Secured
Creditors, hereunder and Liens permitted under Section 7.02 of the Credit
Agreement. Each Grantor further represents and warrants that, as of the date
hereof, (i) all Pledged Collateral constituting an Equity Interest has been (to
the extent such concepts are relevant with respect to such Pledged Collateral)
duly authorized and validly issued by the issuer thereof and are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the Agent (or
its non-fiduciary agent or designee) representing an Equity Interest, either
such certificates are Securities as defined in Article 8 of the UCC as a result
of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantors has so informed the Agent so that the Agent (or its
non-fiduciary agent or designee) may take steps to perfect its security interest
therein as a General Intangible and (iii) to its knowledge, any Pledged
Collateral that represents Indebtedness owed to any Grantor has been duly
authorized, authenticated or issued and delivered by the issuer of such
Indebtedness, is the legal, valid and binding obligation of such issuer and such
issuer is not in default thereunder.

(b) As of the date hereof, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject and (ii) none of the Pledged Collateral is subject to any option, right
of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder.

(c) Except as set forth in Section II.A.1 and Section II.A.4 of the Perfection
Certificate, as of the date hereof, and except for any Indebtedness represented
by the Intercompany Note, none of the Pledged Collateral which represents
Indebtedness owed to a Grantor is subordinated in right of payment to other
Indebtedness or subject to the terms of an indenture, subject to the terms of
the ABL/Bond Intercreditor Agreement.

Section 3.13 Commercial Tort Claims. As of the date hereof, no Grantor holds any
Commercial Tort Claims having a value in excess of $1,000,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction other than
Commercial Tort Claims described in Section II.E of the Perfection Certificate.

Section 3.14 Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the date thereof.

 

-10-



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

From the date hereof, and thereafter until the Termination Date, each Grantor
agrees that:

Section 4.1 General.

(a) Collateral Records. Each Grantor will maintain at its own cost and expense
books and records of the Collateral to the extent necessary to comply with the
requirements of Section 6.01(g) of the Credit Agreement.

(b) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Agent to file, and if requested will deliver to the Agent,
all financing statements and other documents and take such other actions as may
from time to time be requested by the Agent in order to maintain a perfected
security interest in and, if applicable, Control of, the Collateral to the
extent required by Section 3.1. Any financing statement filed by the Agent may
be filed in any filing office in any applicable Uniform Commercial Code
jurisdiction and may (i) describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner such as “all assets” or “all personal
property, whether now owned or hereafter acquired” of such Grantor or words of
similar effect as being of an equal or lesser scope or with greater detail, and
(ii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of real property to which the Collateral relates. Each
Grantor also agrees to furnish any such information to the Agent promptly upon
request. Each Grantor also ratifies its authorization for the Agent to have
filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

(c) Further Assurances. Each Grantor will, if reasonably requested by the Agent,
(i) take or cause to be taken such further actions in accordance with
Section 6.10(d) of the Credit Agreement, (ii) in accordance with Section 6.14 of
the Credit Agreement, take such other actions as the Agent reasonably deems
appropriate under applicable law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Security Agreement
and (iii) defend the security interests created hereby and priority thereof
against the claims and demands not expressly permitted by the Loan Documents,
including the ABL/Bond Intercreditor Agreement, of all Persons whomsoever.

(d) Disposition of Collateral. No Grantor will sell, lease, transfer or
otherwise dispose of the Collateral except for sales, leases, transfers and
other dispositions permitted under Section 7.01 of the Credit Agreement.

(e) Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except (i) the security interest created by this Security Agreement,
and (ii) Liens permitted by Section 7.02 of the Credit Agreement.

(f) Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to cover security interests as permitted by Section 4.1(e).

(g) Change of Name, Etc. Each Grantor agrees to promptly furnish to the Agent
(and in any event within thirty (30) days of such change or such longer period
as the Agent may agree) written notice of any change in: (i) such Grantor’s
legal name; (ii) the location of such Grantor’s chief executive office or its
principal place of business (if it does not have a chief executive office);
(iii) such Grantor’s organizational legal entity designation or jurisdiction of
incorporation or formation; or (iv) such Grantor’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its jurisdiction of incorporation or formation.

 

-11-



--------------------------------------------------------------------------------

(h) Exercise of Duties. Anything herein to the contrary notwithstanding, (a) the
exercise by the Agent of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (b) no Secured Creditor shall have any obligation
or liability under the contracts and agreements included in the Collateral by
reason of this Security Agreement or any other Loan Document, nor shall any
Secured Creditor be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

Section 4.2 Reserved.

Section 4.3 Delivery of Pledged Collateral. Subject to the ABL/Bond
Intercreditor Agreement, each Grantor will promptly deliver to the Agent (or its
non-fiduciary agent or designee) upon execution of this Security Agreement all
certificates, now or hereafter acquired, if any, representing or evidencing the
Pledged Collateral (other than checks received in the ordinary course of
business), together with duly executed instruments of transfer or assignments in
blank.

Section 4.4 Uncertificated Pledged Collateral. Unless otherwise consented to by
the Agent, Equity Interests required to be pledged hereunder in any Restricted
Subsidiary that is organized as a limited liability company or limited
partnership and pledged hereunder shall either (i) be represented by a
certificate, and in the organizational documents of such entity, the applicable
Grantor shall cause the issuer of such interests to elect to treat such
interests as a “security” within the meaning of Article 8 of the Uniform
Commercial Code of its jurisdiction of organization or formation, as applicable,
by including in its organizational documents language substantially similar to
the following and, accordingly, such interests shall be governed by Article 8 of
the UCC:

“The [partnership/limited liability company] hereby irrevocably elects that all
[partnership/membership] interests in the [partnership/limited liability
company] shall be securities governed by Article 8 of the Uniform Commercial
Code of [jurisdiction of organization or formation, as applicable]. Each
certificate evidencing [partnership/membership] interests in the
[partnership/limited liability company] shall bear the following legend: ‘This
certificate evidences an interest in [name of [partnership/limited liability
company]] and shall be a security for purposes of Article 8 of the Uniform
Commercial Code.’ No change to this provision shall be effective until all
outstanding certificates have been surrendered for cancellation and any new
certificates thereafter issued shall not bear the foregoing legend.”

or (ii) not have elected to be treated as a “security” within the meaning of
Article 8 of the UCC and shall not be represented by a certificate.

Section 4.5 Pledged Collateral.

(a) Registration in Nominee Name; Denominations. Subject to the terms of the
ABL/Bond Intercreditor Agreement, the Agent (or its non-fiduciary agent or
designee), on behalf of the Secured Creditors, shall hold certificated Pledged
Collateral in the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Agent. Following the occurrence and during the continuance of
an Event of Default, each Grantor will promptly give to the Agent (or its
non-fiduciary agent or designee) copies of any notices or other communications
received by it with respect to Pledged Collateral registered in the name of such
Grantor. Subject to the terms of the ABL/Bond Intercreditor Agreement, following
the occurrence and during the continuance of an Event of Default and after prior
written notice to the applicable Grantor, the Agent (or its non-fiduciary agent
or designee) shall at all times have the right to exchange the certificates
representing Pledged Collateral for certificates of smaller or larger
denominations for any purpose consistent with this Security Agreement.

 

-12-



--------------------------------------------------------------------------------

(b) Exercise of Rights in Pledged Collateral. Subject, in each case, to the
ABL/Bond Intercreditor Agreement:

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Security Agreement, the Credit Agreement or any other Loan Document; provided,
however, that no vote or other right shall be exercised or action taken that
would reasonably be expected to have the effect of materially and adversely
impairing the rights of the Agent in respect of the Pledged Collateral.

(ii) Each Grantor will permit the Agent (or its non-fiduciary agent or designee)
at any time after the occurrence and during the continuance of an Event of
Default, after prior written notice to the applicable Grantor, to exercise all
voting rights or other rights relating to Pledged Collateral, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting Pledged
Collateral as if it were the absolute owner thereof.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any non-cash dividends, interest, principal or other distributions
that would constitute Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Secured Creditors and
shall be forthwith delivered to the Agent (or its non-fiduciary agent or
designee) in the same form as so received (with any necessary endorsement or
instrument of assignment).

Section 4.6 Intellectual Property.

(a) Upon the occurrence and during the continuance of an Event of Default, at
the request of the Agent, each Grantor will use commercially reasonable efforts
to obtain all consents and approvals necessary or appropriate for the assignment
to or for the benefit of the Agent of any License held by such Grantor in order
to enforce the security interests granted hereunder.

(b) Each Grantor shall in its reasonable business judgment notify the Agent
promptly if it knows or reasonably expects that any application or registration
relating to any Patent, Trademark or Copyright (now or hereafter existing)
included in the Collateral and material to the conduct of such Grantor’s
business may become abandoned or dedicated, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any such material registered or applied for Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

 

-13-



--------------------------------------------------------------------------------

(c) In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, files an application for the registration of (or
otherwise becomes the owner of) any material Patent, Trademark or Copyright with
the United States Patent and Trademark Office or the United States Copyright
Office, such Grantor will, report such filing to the Agent concurrently with any
delivery of financial statements pursuant to Sections 6.01(a) and 6.01(b) of the
Credit Agreement, and, upon request of the Agent, such Grantor shall promptly
execute and deliver an Intellectual Property Security Agreement substantially in
the form of Exhibit C, and any and all security agreements or other instruments,
documents and papers as the Agent may reasonably request to evidence the Agent’s
security interest in such Patent, Trademark or Copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby authorizes the Agent to file, and if requested will deliver to
the Agent, all such writings for the foregoing purposes until the Secured
Obligations are paid in full and the Commitments are terminated.

(d) Each Grantor shall take all actions necessary or reasonably requested by the
Agent to maintain and pursue each material application, to obtain the relevant
registration and to maintain the registration of each of the Patents, Trademarks
and Copyrights (now or hereafter existing) material to the conduct of such
Grantor’s business, except in cases where, in the ordinary course of business
consistent with past practice, such Grantor reasonably decides to abandon, allow
to lapse or expire any Patent, Trademark or Copyright, including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability
and, if consistent with good business judgment, to initiate opposition and
interference and cancellation proceedings against third parties.

(e) Each Grantor shall, unless it shall reasonably determine that a Patent,
Trademark or Copyright is not material to the conduct of its business, promptly
notify the Agent and shall, if consistent with good business judgment, promptly
sue for infringement, misappropriation or dilution of, or seek injunctive relief
for, any material Patent, Trademark or Copyright and to recover any and all
damages for such infringement, misappropriation or dilution, or shall take such
other actions as are appropriate under the circumstances in its reasonable
business judgment to protect such Patent, Trademark or Copyright.

(f) Nothing in this Security Agreement shall prevent any Grantor from disposing
of, discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or put into the public domain, any of its
Collateral constituting Intellectual Property to the extent permitted by the
Credit Agreement if such Grantor determines in its reasonable business judgment
that such discontinuance is desirable in the conduct of its business.

Section 4.7 Commercial Tort Claims. Each Grantor shall promptly notify the Agent
of any Commercial Tort Claims for which such Grantor has filed complaint(s) in
court(s) of competent jurisdiction and, unless the Agent otherwise consents,
such Grantor shall update Section II.E in the Perfection Certificate, thereby
granting to the Agent a security interest in such Commercial Tort Claim(s)
(subject to the terms of the ABL/Bond Intercreditor Agreement). The requirement
in the preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim does not exceed $1,000,000 held by each Grantor or to the
extent such Grantor shall have previously notified the Agent with respect to any
previously held or acquired Commercial Tort Claim.

Section 4.8 Collateral Access Agreements. To the extent required by the Credit
Agreement (including, for the avoidance of doubt, subject to the provisions of
clauses (k) and (l) of the definition of “Eligible Inventory”) each Grantor
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement, from the lessor of each of its leased warehouse and distribution
facilities, and the bailee, warehouseman or other third party with respect to
any warehouse or other location, in each case where Collateral is stored or
located.

 

-14-



--------------------------------------------------------------------------------

ARTICLE V

REMEDIES

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default and after written notice by the Agent to the Grantors of its intent
to do so:

(a) the Agent may (and at the direction of the Required Lenders, shall) exercise
any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, the ABL/Bond Intercreditor Agreement or any other Loan Document;
provided that this Section 5.1(a) shall not be understood to limit any rights
available to the Agent and the Secured Creditors prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Blocked
Account Agreement, Collateral Access Agreement or any other control or similar
agreement and take any action provided therein with respect to the applicable
Collateral;

(iv) enter the premises of any Grantor where any Collateral is located (through
self-help, and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at such Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Agent may deem commercially reasonable; and

(v) transfer and register in its name or in the name of its nominee the whole or
any part of the Pledged Collateral, to exercise the voting and all other rights
as a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other payments and distributions made thereon, to
exercise any and all rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Pledged Collateral as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any issuer, or upon the exercise by
any Grantor or the Agent of any right, privilege or option pertaining to such
Pledged Collateral, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Agent may determine), and to otherwise act with respect to the
Pledged Collateral as though the Agent was the outright owner thereof, all
without liability except to account for property actually received by it, but
the Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

-15-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Agent to the Grantors of its intent to exercise
remedies in accordance with the terms of this Section 5.1, each Grantor
acknowledges and agrees that, if the issuer of any Pledged Collateral is the
subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Collateral issued by such issuer shall cease, and all such rights
shall thereupon become vested in the Agent who shall thereupon have the sole
right to exercise such voting and other consensual rights, but the Agent shall
have no duty to exercise any such voting or other consensual rights and shall
not be responsible for any failure to do so or delay in so doing.

(c) Each Grantor acknowledges and agrees that the compliance by the Agent, on
behalf of the Secured Creditors, with any applicable state or federal law
requirements in connection with a disposition of the Collateral will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

(d) The Agent shall have the right upon any public sale or sales and, to the
extent permitted by law, upon any private sale or sales, to purchase for the
benefit of the Agent and the Secured Creditors, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption each Grantor hereby expressly releases.

(e) Until the Agent is able to effect a sale, lease, transfer or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or the value of the Collateral, or for any
other purpose deemed appropriate by the Agent. The Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Agent’s remedies (for the benefit of the Agent and
Secured Creditors) with respect to such appointment without prior notice or
hearing as to such appointment.

(f) Notwithstanding the foregoing, neither the Agent nor the Secured Creditors
shall be required to (i) make any demand upon, or pursue or exhaust any of their
rights or remedies against, the Grantors, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Secured Obligations or to
pursue or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.

(g) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Each Grantor also acknowledges that any private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if any
Grantor and the issuer would agree to do so (it being acknowledged and agreed
that no Grantor shall have any obligation hereunder to do so).

 

-16-



--------------------------------------------------------------------------------

(h) Notwithstanding the foregoing, any rights and remedies provided in this
Section 5.1 shall be subject to the ABL/Bond Intercreditor Agreement.

Section 5.2 Grantors’ Obligations Upon Default. Upon the written request of the
Agent after the occurrence and during the continuance of an Event of Default,
each Grantor will:

(a) assemble and make available to the Agent the Collateral and all books and
records relating thereto at any place or places reasonably specified by the
Agent, whether at such Grantor’s premises or elsewhere; and

(b) permit the Agent, by the Agent’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay any Grantor for such use and occupancy.

Section 5.3 Grant of Intellectual Property License. For the purpose of enabling
the Agent to exercise the rights and remedies under this Article V upon the
occurrence and during the continuance of an Event of Default, at such time as
the Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby (a) grants to the Agent, for the benefit of the Agent and the
Secured Creditors, an irrevocable nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Intellectual Property rights now owned or hereafter acquired by
such Grantor, wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however that such licenses to be granted hereunder with
respect to Trademarks shall be subject to the maintenance of quality standards
with respect to the goods and services on which such Trademarks are used
sufficient to preserve the validity of such Trademarks; and provided further
that the Agent shall have no greater rights than those of any such Grantor under
such license or sublicense; and (b) irrevocably agrees that, at any time and
from time to time following the occurrence and during the continuance of an
Event of Default, the Agent may sell any Grantor’s Inventory directly to any
Person, including without limitation Persons who have previously purchased any
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Agent’s rights under this Security Agreement, may
(subject to any restrictions contained in applicable third party licenses
entered into by a Grantor) sell Inventory which bears any Trademark owned by or
licensed to any Grantor and any Inventory that is covered by any Copyright owned
by or licensed to such Grantor and the Agent may finish any work in process and
affix any relevant Trademark owned by or licensed to any Grantor and sell such
Inventory as provided herein. The use of the license granted pursuant to
clause (a) of the preceding sentence by the Agent may be exercised, at the
option of the Agent, only upon the occurrence and during the continuance of an
Event of Default and shall be subject to the ABL/Bond Intercreditor Agreement;
provided, however, that any permitted license, sublicense or other transaction
entered into by the Agent in accordance herewith shall be binding upon each
Grantor notwithstanding any subsequent cure of an Event of Default.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 6.1 Account Verification. The Grantors acknowledge that, after the
occurrence and during the continuance of an Event of Default after prior written
notice to the relevant Grantor of its intent to do so, the Agent may in its own
name, or in the name of such Grantor, communicate with the Account Debtors of
such Grantor to verify with such Persons the existence, amount, terms of, and
any other matter reasonably relating to the Accounts owing by such Account
Debtor to such Grantor (including any Instruments, Chattel Paper, payment
intangibles and/or other Receivables that are Collateral relating to such
Accounts).

 

-17-



--------------------------------------------------------------------------------

Section 6.2 Authorization for Secured Creditor to Take Certain Action.

(a) Each Grantor hereby irrevocably (i) authorizes the Agent, at any time and
from time to time in the sole discretion of the Agent (1) to execute on behalf
of such Grantor as debtor and to file financing statements necessary or
desirable in the Agent’s reasonable discretion to perfect and to maintain the
perfection and priority of the Agent’s security interest in the Collateral,
including, without limitation, to file financing statements permitted under
Section 4.1(b) and (2) to file a carbon, photographic or other reproduction of
this Security Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which would not add new collateral or add a
debtor) in such offices as the Agent in its reasonable discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Agent’s security interest in the Collateral, including, without limitation,
to file financing statements permitted under Section 4.1(b) and (ii) appoints,
effective upon the occurrence and during the continuance of an Event of Default,
subject to the ABL/Bond Intercreditor Agreement, the Agent as its attorney in
fact (1) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted by Section 7.02
of the Credit Agreement), (2) to endorse and collect any cash proceeds of the
Collateral and to apply the proceeds of any Collateral received by the Agent to
the Secured Obligations as provided herein or in the Credit Agreement or any
other Loan Document, subject to the terms of the ABL/Bond Intercreditor
Agreement, (3) to demand payment or enforce payment of the Receivables in the
name of the Agent or any Grantor and to endorse any and all checks, drafts, and
other instruments for the payment of money relating to the Receivables, (4) to
sign any Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of such Grantor, assignments and
verifications of Receivables, (5) to exercise all of any Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (6) to settle, adjust, compromise, extend or renew the Receivables,
(7) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (8) to prepare, file and sign any Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (9) to prepare, file and sign any Grantor’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Receivables, (10) to change the address for delivery of mail addressed to any
Grantor to such address as the Agent may designate and to receive, open and
dispose of all mail addressed to such Grantor, and (11) to use information
contained in any data processing, electronic or information systems relating to
Collateral; and each Grantor agrees to reimburse the Agent for any reasonable
payment made or any reasonable documented expense incurred by the Agent in
connection with any of the foregoing, in accordance with the provisions
Section 11.01 of the Credit Agreement; provided that, this authorization shall
not relieve any Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved by
the Grantors. The powers conferred on the Agent, for the benefit of the Agent
and Secured Creditors, under this Section 6.2 are solely to protect the Agent’s
interests in the Collateral and shall not impose any duty upon the Agent or any
Secured Creditor to exercise any such powers.

Section 6.3 PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS,
EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE)
WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL, WITH

 

-18-



--------------------------------------------------------------------------------

FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH
PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND ATTORNEY-IN-FACT
SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND
REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE ENTITLED
(INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING
SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL
BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING
ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT.

Section 6.4 NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY SECURED CREDITOR, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES
ARE ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

ARTICLE VII

GENERAL PROVISIONS

Section 7.1 Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article VIII, at least ten
(10) days prior to (i) the date of any such public sale or (ii) the time after
which any such private sale or other disposition may be made. To the maximum
extent permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Agent or any Secured Creditor arising out of the
repossession, retention or sale of the Collateral (after the occurrence of and
during the continuance of an Event of Default), except such as arise solely out
of the gross negligence or willful misconduct of the Agent or such Secured
Creditor as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Agent or any Secured Creditor, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral (after the occurrence of and during
the continuance of an Event of Default), made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

 

-19-



--------------------------------------------------------------------------------

Section 7.2 Limitation on Agent’s and Secured Creditor’s Duty with Respect to
the Collateral. The Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Agent and each Secured Creditor shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Agent, nor any Secured Creditor shall have any other duty
as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of the Agent or such Secured Creditor, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto. To the extent that applicable law imposes
duties on the Agent to exercise remedies, after the occurrence and during the
continuance of an Event of Default, in a commercially reasonable manner, each
Grantor acknowledges and agrees that it would be commercially reasonable for the
Agent (i) to fail to incur expenses deemed significant by the Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as a Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements at the Grantors’ cost to
insure the Agent against risks of loss, collection or disposition of Collateral
or to provide to the Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Agent in the collection or disposition of
any of the Collateral. Each Grantor acknowledges that the purpose of this
Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Agent would be commercially reasonable in the Agent’s exercise
of remedies against the Collateral, after the occurrence and during the
continuance of an Event of Default, and that other actions or omissions by the
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 7.2. Without limitation upon the foregoing,
nothing contained in this Section 7.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Agent that would not have been
granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7.2.

Section 7.3 Compromises and Collection of Collateral. Each Grantor and the Agent
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the Agent
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Agent in its sole discretion shall
determine or abandon any Receivable, and any such action by the Agent shall be
commercially reasonable so long as the Agent acts in good faith based on
information known to it at the time it takes any such action.

 

-20-



--------------------------------------------------------------------------------

Section 7.4 Secured Creditor Performance of Debtor Obligations. Without having
any obligation to do so, following the occurrence and during the continuance of
an Event of Default, the Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay under this Security Agreement and such
Grantor shall reimburse the Agent for any amounts paid by the Agent pursuant to
this Section 7.4. Each Grantor’s obligation to reimburse the Agent pursuant to
the preceding sentence shall be a Secured Obligation payable on demand.

Section 7.5 No Waiver; Amendments; Cumulative Remedies. No failure or delay by
the Agent or any Secured Creditor in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agent
and the Secured Creditors hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No amendment or waiver of any
provision of this Security Agreement or consent to any departure by any Secured
Creditor therefrom shall in any event be effective unless in writing signed by
the Agent with the concurrence or at the direction of the Lenders required under
Section 11.12 of the Credit Agreement, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

Section 7.6 Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

Section 7.7 Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

Section 7.8 Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Grantor, the
Agent and the Secured Creditors and their respective successors and permitted
assigns (including all Persons who become bound as a debtor to this Security
Agreement), except that no Grantor shall have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Agent, for the benefit of the Agent and
the Secured Creditors, hereunder.

 

-21-



--------------------------------------------------------------------------------

Section 7.9 Survival of Representations. All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

Section 7.10 Taxes and Expenses. To the extent required by Section 11.01 of the
Credit Agreement, or otherwise, each Grantor jointly and severally agrees to
(i) pay any taxes payable or ruled payable by Federal or State authority in
respect of this Security Agreement, together with interest and penalties, if
any, and (ii) reimburse the Agent for any and all reasonable documented
out-of-pocket expenses paid or incurred by the Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral but subject, in
such case, to the limitations Section 6.02 of the Credit Agreement). Any and all
costs and expenses incurred by any Grantor in the performance of actions
required pursuant to the terms hereof shall be borne by such Grantor.

Section 7.11 Additional Subsidiaries. Pursuant to and in accordance with
Section 6.10 of the Credit Agreement, each Grantor shall cause (i) each Material
Subsidiary (other than any Excluded Subsidiary) formed or acquired after the
date of this Security Agreement in accordance with the terms of the Credit
Agreement and (ii) any Material Subsidiary that was an Excluded Subsidiary but
has ceased to be an Excluded Subsidiary, to enter into this Security Agreement
as a Grantor within ninety (90) days after such formation, acquisition or
designation or, in each case, such longer period as the Agent may agree in its
reasonable discretion). Upon execution and delivery by the Agent and such
Subsidiary of an instrument in the form of Exhibit B hereto, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Security
Agreement.

Section 7.12 Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

Section 7.13 Termination or Release.

(a) This Security Agreement shall continue in effect until the Termination Date.

(b) A Grantor shall automatically be released from its obligations hereunder and
the security interests created hereunder in the Collateral of such Grantor shall
be automatically released upon the consummation of any transaction permitted
pursuant to the Credit Agreement, as a result of which such Grantor ceases to be
a Subsidiary.

(c) Upon any sale, transfer or other disposition by any Grantor of any
Collateral that is permitted under Section 4.1(d) to any Person that is not
another Grantor or, upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral pursuant to
Section 9.01(b) or 11.26 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

(d) The security interests granted hereunder on any Collateral, to the extent
such Collateral is comprised of property leased to a Loan Party, shall be
automatically released upon termination or expiration of such lease, pursuant to
Section 9.01(b) or 11.26 of the Credit Agreement.

 

-22-



--------------------------------------------------------------------------------

(e) The security interests created hereunder in the Collateral shall be
automatically released as required pursuant to the terms of the ABL/Bond
Intercreditor Agreement; provided that the Agent may, in its discretion, release
the Lien on Collateral as provided in Section 9.01(b) or 11.26 of the Credit
Agreement.

(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c), (d), or (e) above, the Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all UCC termination statements and similar
documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 7.13 shall be without recourse to or representation or warranty by the
Agent or any Secured Creditor. Without limiting the provisions of Section 7.16,
the Borrowers shall reimburse the Agent upon demand for all reasonable and
documented costs and out of pocket expenses, including the fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.13.

Section 7.14 Entire Agreement. This Security Agreement, together with the other
Loan Documents and the ABL/Bond Intercreditor Agreement, embodies the entire
agreement and understanding between each Grantor and the Agent relating to the
Collateral and supersedes all prior agreements and understandings, oral or
written, between any Grantor and the Agent relating to the Collateral.

Section 7.15 Choice of Law; Consent to Jurisdiction; Venue; Waiver of Jury
Trial. The parties hereto agree that the provisions of Section 11.08 of the
Credit Agreement shall apply to this agreement, mutatis mutandis as if fully set
forth herein.

Section 7.16 Indemnity. Each Grantor hereby agrees to indemnify and hold the
Agent, the other Secured Creditors, and their respective Related Parties
harmless from, any and all losses, claims, damages, penalties, liabilities, and
related expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent or any Secured Creditor is a party
thereto) imposed on, incurred by or asserted against the Agent or the Secured
Creditors, or their respective Related Parties, in any way relating to or
arising out of this Security Agreement, to the extent the Grantor would be
required to do so pursuant to Section 11.02 of the Credit Agreement.

Section 7.17 Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Security Agreement.

Section 7.18 ABL/Bond Intercreditor Agreement Governs. Reference is made to the
ABL/Bond Intercreditor Agreement, dated as of May 29, 2013, among the Agent, as
ABL Agent (as defined in the ABL/Bond Intercreditor Agreement) for the ABL
Secured Creditors referred to therein; Wilmington Trust, National Association,
as Secured Notes Agent (as defined in the ABL/Bond Intercreditor Agreement) for
the Secured Notes Secured Parties referred to therein; each Additional Pari Debt
Agent (as defined in the ABL/Bond Intercreditor Agreement), for the Pari Debt
Secured Parties referred to therein; and the Subsidiaries of the Parent Borrower
party thereto (the “ABL/Bond Intercreditor Agreement”). Each Person that is
secured hereunder, by accepting the benefits of the security provided hereby,
(i) consents (or is deemed to consent), to the subordination of Liens provided
for in the ABL/Bond Intercreditor Agreement, (ii) agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the ABL/Bond Intercreditor Agreement, (iii) authorizes (or is deemed to
authorize) the ABL Agent on behalf of such Person to enter into, and perform
under, the ABL/Bond Intercreditor Agreement and (iv) acknowledges (or is deemed
to acknowledge) that

 

-23-



--------------------------------------------------------------------------------

a copy of the ABL/Bond Intercreditor Agreement was delivered, or made available,
to such Person. Notwithstanding any other provision contained herein, this
Security Agreement, the Liens created hereby and the rights, remedies, duties
and obligations provided for herein are subject in all respects to the
provisions of the ABL/Bond Intercreditor Agreement and, to the extent provided
therein, the applicable Security Documents (as defined in the ABL/Bond
Intercreditor Agreement). In the event of any conflict or inconsistency between
the provisions of this Security Agreement and the ABL/Bond Intercreditor
Agreement, the provisions of the ABL/Bond Intercreditor Agreement shall control.

Section 7.19 Delivery of Collateral. Notwithstanding anything herein to the
contrary, with respect to the Pari Debt Collateral (as defined in the ABL/Bond
Intercreditor Agreement), until the Pari Debt Obligations (as defined in the
ABL/Bond Intercreditor Agreement) are terminated as set forth in the ABL/Bond
Intercreditor Agreement, any obligation of a Borrower and any other Grantor
hereunder or under any other Security Document (as defined in the ABL/Bond
Intercreditor Agreement) with respect to the delivery of any Pari Debt
Collateral shall be deemed to be satisfied if such Borrower or such Grantor, as
applicable, complies with the requirements of the similar provision of the
applicable Pari Debt Security Documents (as defined in the ABL/Bond
Intercreditor Agreement). Until the Pari Debt Obligations are terminated as set
forth in the ABL/Bond Intercreditor Agreement, the delivery of any Pari Debt
Collateral to the Pari Debt Agent (as defined in the ABL/Bond Intercreditor
Agreement) pursuant to the Pari Debt Security Documents shall satisfy any
delivery requirement hereunder or under any other Security Document.

Section 7.20 Mortgages. In the case of a conflict between this Security
Agreement and the Mortgages with respect to Collateral that is real property
(including Fixtures), the Mortgages shall govern. In all other conflicts between
this Security Agreement and the Mortgages, this Security Agreement shall govern.

ARTICLE VIII

NOTICES

Section 8.1 Sending Notices. All notices, requests and demands pursuant hereto
shall be made in accordance with Section 11.05 of the Credit Agreement. All
communications and notices hereunder to any Grantor shall be given to it in care
of the Company at the Company’s address set forth in Section 11.05 of the Credit
Agreement.

Section 8.2 Change in Address for Notices. Each of the Grantors, the Agent and
the Lenders may change the address or facsimile number for service of notice
upon it by a notice in writing to the other parties.

ARTICLE IX

THE AGENT

SunTrust Bank has been appointed Agent for the Lenders hereunder pursuant to
Article IX of the Credit Agreement. It is expressly understood and agreed by the
parties to this Security Agreement that any authority conferred upon the Agent
hereunder is subject to the terms of the delegation of authority made by the
Lenders to the Agent pursuant to the Credit Agreement, and that the Agent has
agreed to act (and any successor Agent shall act) as such hereunder only on the
express conditions contained in such Article IX. Any successor Agent appointed
pursuant to Article IX of the Credit Agreement shall be entitled to all the
rights, interests and benefits of the Agent hereunder.

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Agent have executed this Security
Agreement as of the date first above written.

 

GRANTORS:

BUILDERS FIRSTSOURCE, INC.

By:

 

/s/ Jeffrey A. Wier

  Name: Jeffrey A. Wier   Title: Vice President and Assistant Secretary

BUILDERS FIRSTSOURCE HOLDINGS, INC.

BUILDERS FIRSTSOURCE – DALLAS, LLC

BUILDERS FIRSTSOURCE – FLORIDA, LLC

BUILDERS FIRSTSOURCE – RALEIGH, LLC

BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

BUILDERS FIRSTSOURCE – MBS, LLC

BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC

BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC

BFS TEXAS, LLC

BFS IP, LLC

BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P.

BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P.

BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P.

By:

 

/s/ Jeffrey A. Wier

  Name: Jeffrey A. Wier   Title: Vice President and Assistant Secretary

BUILDERS FIRSTSOURCE, INC.

SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

AGENT:

SUNTRUST BANK, as Agent

By:

 

/s/ C. Graham Sones

  Name: C. Graham Sones   Title: Senior Vice President

BUILDERS FIRSTSOURCE, INC.

SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT A

Perfection Certificate

[See attached.]



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

In connection with (i) the credit agreement by and among (a) Builders
FirstSource, Inc., a Delaware corporation (the “Debtor”); (b) the lenders from
time to time party hereto (each a “Lender” and collectively, the “Lenders”);
(c) SunTrust Bank, as the administrative agent (the “Administrative Agent”), as
the collateral agent (the “Collateral Agent”), as the swing line lender (the
“Swing Line Lender”), and as an LC Issuer (the “LC Issuer”); (d) Citigroup
Global Markets Inc., as syndication agent (the “Syndication Agent”); (e) KeyBank
National Association, PNC Business Credit, a subsidiary of PNC Bank, N.A. and
RBS Citizens, N.A. (the “Co-Documentation Agents”), (f) SunTrust Robinson
Humphrey, Inc., Citigroup Global Markets Inc., KeyBank National Association, PNC
Business Credit, a subsidiary of PNC Bank, N.A., and RBS Citizens, N.A., as
joint bookrunners (the “Joint Bookrunners”) and (g) SunTrust Robinson Humphrey,
Inc., as sole lead arranger (the “Arranger”) and (ii) the indenture by and among
(a) the Debtor, (b) the guarantors party thereto and (c) Wilmington Trust,
National Association as the trustee and collateral agent (the “Notes Collateral
Agent” and, together with the ABL Collateral Agent, the “Collateral Agents”).
The Debtor hereby certifies on behalf of itself and the other grantors specified
below (the “Grantors”) as follows:

I. CURRENT INFORMATION

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name1 (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date or, for natural persons, the name as set forth on their valid
driver’s license issued by their state of residence), the type of organization
(or if the Debtor or a particular Grantor is a natural person, please indicate
so), the jurisdiction of organization (or formation, as applicable), and the
organizational identification number2 (not tax i.d. number) of the Debtor and
each other Grantor are as follows:

 

Name of Debtor/Grantor

   Type of Organization (e.g.
corporation, limited
liability company, limited
partnership)    Jurisdiction of
Organization/
Formation    Organizational
Identification
Number3



--------------------------------------------------------------------------------

B. Chief Executive Offices and Mailing Addresses. The chief executive office
address (or the principal residence if the Debtor or a particular Grantor is a
natural person) and the preferred mailing address (if different than chief
executive office or residence) of the Debtor and each other Grantor are as
follows:

 

Name of Debtor/Grantor

   Address of Chief Executive Office
(or for natural persons, residence)    Mailing Address (if different than
CEO or residence)

C. Special Debtors and Former Article 9 Debtors. Except as specifically
identified below none of the Grantors is: (i) a transmitting utility (as defined
in Section 9-102(a)(80)), (ii) primarily engaged in farming operations (as
defined in Section 9-102(a)(35)), (iii) a trust, (iv) a foreign air carrier
within the meaning of the federal aviation act of 1958, as amended, (v) a branch
or agency of a bank which bank is not organized under the law of the United
States or any state thereof or (vi) located (within the meaning of
Section 9-307) in the Commonwealth of Puerto Rico.

 

Name of Debtor/Grantor

   Type of Special Grantor

D. Trade Names/Assumed Names.

Current Trade Names. Set forth below is each trade name or assumed name
currently used by the Debtor or any other Grantor or by which the Debtor or any
Grantor is known or is transacting any business:

 

Debtor/Grantor

   Trade/Assumed Name



--------------------------------------------------------------------------------

E. Changes in Names, Jurisdiction of Organization or Corporate Structure.

Except as set forth below, neither the Debtor nor any other Grantor has changed
its name, jurisdiction of organization or its corporate structure in any way
(e.g. by merger, consolidation, change in corporate form, change in jurisdiction
of organization or otherwise) within the past five (5) years:

 

Debtor/Grantor

   Date of Change    Description of Change

F. Prior Addresses.

Except as set forth below, neither the Debtor nor any other Grantor has changed
its chief executive office, or principal residence if the Debtor or a particular
Grantor is a natural person, within the past five (5) years:

 

Debtor/Grantor

   Prior Address/City/State/Zip Code

G. Acquisitions of Equity Interests or Assets.

Except as set forth below, neither the Debtor nor any Grantor has acquired the
equity interests of another entity or substantially all the assets of another
entity within the past five (5) years:

 

Debtor/Grantor

   Date of Acquisition    Description of Acquisition including full
legal name of seller and seller’s
jurisdiction of organization and seller’s
chief executive office

H. Corporate Ownership and Organizational Structure.

Attached as Exhibit          hereto is a true and correct chart showing the
ownership relationship of the Debtor and all of its affiliates.



--------------------------------------------------------------------------------

I. Filings/Filing Offices.

 

Debtor

   Type of Filing    Jurisdictions

II. INFORMATION REGARDING CERTAIN COLLATERAL

A. Investment Related Property

1. Equity Interests. Set forth below is a list of all equity interests owned by
the Debtor and each Grantor together with the type of organization which issued
such equity interests (e.g. corporation, limited liability company, partnership
or trust):

 

Debtor/Grantor

   Issuer    Type of
Organization    # of
Shares
Owned    Total Shares
Outstanding    % of
Interest
Pledged    Certificate No.
(if uncertificated,
please indicate so)    Par Value

2. Securities Accounts. Set forth below is a list of all securities accounts in
which the Debtor or any other Grantor customarily maintains securities or other
assets having an aggregate value in excess of $1,000,000:

 

Debtor/Grantor

   Type of Account    Name & Address of
Financial Institutions



--------------------------------------------------------------------------------

3. Deposit Accounts. Set forth below is a list of all bank accounts (checking,
savings, money market or the like) in which the Debtor or any other Grantor
customarily maintains in excess of $1,000,000:

 

Debtor/Grantor

   Type of Account    Name & Address of
Financial Institutions

4. Debt Securities & Instruments. Set forth below is a list of all debt
securities and instruments owed to the Debtor or any other Grantor in the
principal amount of greater than $1,000,000:

 

Debtor/Grantor

   Issuer of Instrument    Principal Amount of Instrument    Maturity Date

B. Intellectual Property. Set forth below is a list of all copyrights, patents,
and trademark, all applications and licenses thereof and other intellectual
property owned or used, or hereafter adopted, held or used, by the Debtor and
each other Grantor:

1. Copyrights, Copyright Applications and Copyright Licenses

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.

2. Patents, Patent Applications and Patent Licenses

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.



--------------------------------------------------------------------------------

3. Trademarks, Trademark Applications and Trademark Licenses

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.

C. Tangible Personal Property in Possession of Warehousemen, Bailees and Other
Third Parties. Except as set forth below, no persons (including, without
limitation, warehousemen and bailees) other than the Debtor or any other Grantor
have possession of any material amount (fair market value of $1,000,000 or more)
of tangible personal property of the Debtor or any other Grantor:

 

Debtor/Grantor

   Address/City/State/Zip Code    County    Description of
Assets and Value

D. Real Estate Related UCC Collateral

1. Fixtures. Set forth below are all the locations where the Debtor or any other
Grantor owns or leases any real property:

 

Debtor/Grantor

   Address/City/State/Zip Code    County    Owned or
Leased

2. “As Extracted” Collateral. Set forth below are all the locations where the
Debtor or any other Grantor owns, leases or has an interest in any wellhead or
minehead:

 

Debtor/Grantor

   Address/City/State/Zip Code    County



--------------------------------------------------------------------------------

3. Timber to be Cut. Set forth below are all locations where the Debtor or any
other Grantor owns goods that are timber to be cut:

 

Debtor/Grantor

   Address/City/State/Zip Code    County

E. Commercial Tort Claims



--------------------------------------------------------------------------------

III. AUTHORITY TO FILE FINANCING STATEMENTS

The undersigned, on behalf of the Debtor and each other Grantor, hereby
authorizes each of the Collateral Agents to file financing or continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as the Collateral Agents may determine, in each of their sole
discretion, are necessary or advisable to perfect the security interest granted
or to be granted to each of the Collateral Agents under the applicable security
agreements in connection with the credit agreement and indenture described in
the first paragraph of this Perfection Certificate. Such financing statements
may describe the collateral in the same manner as described in the applicable
security agreement or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agents may
determine, in each of their sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the collateral granted to
each of the Collateral Agents, including, without limitation, describing such
property as “all assets” or “all personal property.”

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of this 29th day of May, 2013 by its officer
thereunto duly authorized.

 

BUILDERS FIRSTSOURCE, INC.

By:

 

 

  Name:   Title:

[INSERT NAME OF GRANTOR]

By:

 

 

  Name:   Title:

[INSERT NAME OF GRANTOR]

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

End Notes

 

1. It is crucial that the full and exact name of each Grantor is given. Even
seemingly minor errors such as substituting “n.a.” for “national association” or
“inc.” for “incorporated” may be seriously misleading in some states.

2. Please note that the organizational identification number is not the same as
the federal employer’s tax identification number. The organizational
identification number is customarily issued by the Secretary of State or State
Corporations Department in the State under which the particular entity had been
organized or formed and may be found on its organizational documents.

3. If a Grantor does not have an organizational identification number, please
indicate “none.” Additionally, organizational identification numbers are not
required for entities organized under the laws of New York, Delaware,
Connecticut, Georgia or Ohio for financing statements filed in such states. Such
organizational identification numbers nevertheless may be required for financing
statements filed in respect of entities organized under the foregoing states but
filed in other states, e.g. in respect of fixtures.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             ,
            , 20    , is entered into between             , a             (the
“New Subsidiary”) and SUNTRUST BANK, as Agent under that certain Credit
Agreement dated as of May [    ], 2013 (the “Closing Date”), among BUILDERS
FIRSTSOURCE, INC., a Delaware corporation (the “Parent Borrower”), the
Subsidiaries of the Parent Borrower party thereto, the Lenders parties thereto
and [            ], as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”) (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Grantor
under the Security Agreement dated as of the Closing Date, among the Parent
Borrower and certain Subsidiaries of the Parent Borrower from time to time party
thereto, in favor of the Agent for the benefit of the Secured Creditors (the
“Security Agreement”) for all purposes of the Security Agreement and shall have
all of the obligations of a Grantor thereunder as if it had executed the
Security Agreement, including without limitation the grant pursuant to Article
II of the Security Agreement of a security interest to the Agent for the benefit
of the Secured Creditors in the property and property rights constituting
Collateral (as defined in Article II of the Security Agreement) of such Grantor
or in which such Grantor has or may have or acquire an interest or the power to
transfer rights therein, whether now owned or existing or hereafter created,
acquired or arising and wherever located, as security for the payment and
performance of the Secured Obligations, all with the same force and effect as if
the New Subsidiary were a signatory to the Security Agreement.

The New Subsidiary hereby agrees that each reference in the Security Agreement
to a Grantor shall also mean and be a reference to the New Subsidiary.

Attached to this Agreement are duly completed schedules, Perfection Certificate
and, if applicable, Intellectual Property Security Agreement, in each case, with
respect to the New Subsidiary (the “Supplemental Schedules”) to the Security
Agreement. The New Subsidiary represents and warrants that the information
contained on each of the Supplemental Schedules with respect to such New
Subsidiary and its properties and affairs is true, complete and accurate in all
material respects as of the date hereof.

The New Subsidiary hereby waives acceptance by the Agent and the Lenders of this
Agreement and acknowledges that the Secured Obligations are and shall be deemed
to be incurred, and that credit extensions under the Credit Agreement, Cash
Management Agreements and Designated Hedge Agreements are made and maintained in
reliance on this Agreement and the New Subsidiary’s joinder as a party to the
Security Agreement as herein provided.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

[NEW SUBSIDIARY]

By:

 

 

 

Name:

 

 

 

Title:

 

 

Acknowledged and accepted:

SUNTRUST BANK, as Agent

By:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Collateral

Pledged Collateral constituting Equity Interests

 

Issuer

   Record Owner/Grantor    Certificate No. (if
applicable)    No. Shares/Interest    Percent Pledged

Pledged Collateral constituting Promissory Notes, Tangible Chattel Paper and
Instruments

 

Grantor

   Issuer    Initial Principal
Amount    Date of Issuance    Maturity Date



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [            ], 20[     ], by and
among [NAME OF GRANTOR], a [jurisdiction of formation] [corporation/limited
liability company/limited partnership] (each individually, a “Grantor”), in
favor of SUNTRUST BANK, in its capacity as collateral agent pursuant to the
Security Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, each Grantor is party to a Security Agreement, dated as of May
[            ], 2013 (as it may be from time to time amended, restated, modified
or supplemented, the “Security Agreement”), in favor of the Collateral Agent
pursuant to which such Grantor is required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the promises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement (as defined in the Security Agreement), each Grantor hereby agrees
with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following pledged Collateral of such Grantor:

(a) Trademarks of such Grantor listed on Schedule I attached hereto;

(b) all goodwill associated with such Trademarks; and

(c) all proceeds of any and all of the foregoing.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement (and are
expressly subject to the terms and conditions thereof), the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.

SECTION 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its Trademarks subject to a
security interest hereunder.

SECTION 5. Termination. Upon the termination of the Security Agreement in
accordance with its terms, the Collateral Agent shall execute, acknowledge, and
deliver to each Grantor an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 7. Intercreditor Agreements. Reference is made to the ABL/Bond
Intercreditor Agreement, dated as of May 29, 2013, among SunTrust Bank, as ABL
Agent (as defined in the ABL/Bond Intercreditor Agreement) for the ABL Secured
Parties referred to therein; Wilmington Trust, National Association, as Notes
Collateral Agent (as defined in the ABL/Bond Intercreditor Agreement) for the
Notes Secured Parties referred to therein; each Additional Part Notes Debt Agent
(as defined in the ABL/Bond Intercreditor Agreement), for the Pari Notes Debt
Secured Parties referred to therein; Builders FirstSource, Inc. and the
Subsidiaries of Builders FirstSource, Inc. party thereto (the “ABL/Bond
Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, (i) consents (or is deemed to
consent), to the subordination of Liens provided for in the ABL/Bond
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the ABL/Bond
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the ABL
Agent on behalf of such Person to enter into, and perform under, the ABL/Bond
Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge) that
a copy of the ABL/Bond Intercreditor Agreement was delivered, or made available,
to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the ABL/Bond
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the ABL/Bond Intercreditor Agreement). In the
event of any conflict or inconsistency between the provisions of this Trademark
Security Agreement and the ABL/Bond Intercreditor Agreement, the provisions of
the ABL/Bond Intercreditor Agreement shall control.

SECTION 8. Governing Law. This Trademark Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

[NAME OF GRANTOR] By:       Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed:

SUNTRUST BANK,

as Collateral Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK    Status

 



--------------------------------------------------------------------------------

FORM OF PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [             ], 20[     ], by and among
[NAME OF GRANTOR], a [jurisdiction of formation] [corporation/limited liability
company/limited partnership] (each individually, a “Grantor”), in favor of
SUNTRUST BANK, in its capacity as collateral agent pursuant to the ledge and
Security Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, each Grantor is party to a Security Agreement, dated as of May [__],
2013 (as it may be from time to time amended, restated, modified or
supplemented, the “Security Agreement”), in favor of the Collateral Agent
pursuant to which such Grantor is required to execute and deliver this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the promises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement (as defined in the Security Agreement), the Grantor hereby agrees with
the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following pledged Collateral of such Grantor:

(a) Patents of such Grantor listed on Schedule I attached hereto; and

(b) all proceeds of any and all of the foregoing.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement (and are
expressly subject to the terms and conditions thereof), the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this Patent Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.

SECTION 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its Patents subject to a
security interest hereunder.

SECTION 5. Termination. Upon the termination of the Security Agreement in
accordance with its terms, the Collateral Agent shall execute, acknowledge, and
deliver to the Grantor an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the Patents
under this Patent Security Agreement.

SECTION 6. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.



--------------------------------------------------------------------------------

SECTION 7. Intercreditor Agreements. Reference is made to the ABL/Bond
Intercreditor Agreement, dated as of May 29, 2013, among SunTrust Bank, as ABL
Agent (as defined in the ABL/Bond Intercreditor Agreement) for the ABL Secured
Parties referred to therein; Wilmington Trust, National Association, as Notes
Collateral Agent (as defined in the ABL/Bond Intercreditor Agreement) for the
Notes Secured Parties referred to therein; each Additional Part Notes Debt Agent
(as defined in the ABL/Bond Intercreditor Agreement), for the Pari Notes Debt
Secured Parties referred to therein; Builders FirstSource, Inc. and the
Subsidiaries of Builders FirstSource, Inc. party thereto (the “ABL/Bond
Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, (i) consents (or is deemed to
consent), to the subordination of Liens provided for in the ABL/Bond
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the ABL/Bond
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the ABL
Agent on behalf of such Person to enter into, and perform under, the ABL/Bond
Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge) that
a copy of the ABL/Bond Intercreditor Agreement was delivered, or made available,
to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the ABL/Bond
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the ABL/Bond Intercreditor Agreement). In the
event of any conflict or inconsistency between the provisions of this Patent
Security Agreement and the ABL/Bond Intercreditor Agreement, the provisions of
the ABL/Bond Intercreditor Agreement shall control.

SECTION 8. Governing Law. This Patent Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

[NAME OF GRANTOR] By:       Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed:

 

SUNTRUST BANK,

as Collateral Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

UNITED STATES PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

Patent Applications:

 

OWNER

   APPLICATION NUMBER    PUBLICATION NUMBER    NAME

 



--------------------------------------------------------------------------------

FORM OF COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [     ], 20[ ], by and among [NAME OF
GRANTOR], a [jurisdiction of formation] [corporation/limited liability
company/limited partnership] (each individually, a “Grantor”), in favor of
SUNTRUST BANK, in its capacity as collateral agent pursuant to the Security
Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, each Grantor is party to a Security Agreement, dated as of May [    ],
2013 (as it may be from time to time amended, restated, modified or
supplemented, the “Security Agreement”), in favor of the Collateral Agent
pursuant to which such Grantor is required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the promises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement (as defined in the Security Agreement), the Grantor hereby agrees with
the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. The Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all Copyrights of such Grantor listed on Schedule I
attached hereto.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement (and are
expressly subject to the terms and conditions thereof), the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with its Copyrights subject to a
security interest hereunder.

SECTION 5. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantor an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.

SECTION 6. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.



--------------------------------------------------------------------------------

SECTION 7. Intercreditor Agreements. Reference is made to the ABL/Bond
Intercreditor Agreement, dated as of May 29, 2013, among SunTrust Bank, as ABL
Agent (as defined in the ABL/Bond Intercreditor Agreement) for the ABL Secured
Parties referred to therein; Wilmington Trust, National Association, as Notes
Collateral Agent (as defined in the ABL/Bond Intercreditor Agreement) for the
Notes Secured Parties referred to therein; each Additional Part Notes Debt Agent
(as defined in the ABL/Bond Intercreditor Agreement), for the Pari Notes Debt
Secured Parties referred to therein; Builders FirstSource, Inc. and the
Subsidiaries of Builders FirstSource, Inc. party thereto (the “ABL/Bond
Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, (i) consents (or is deemed to
consent), to the subordination of Liens provided for in the ABL/Bond
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the ABL/Bond
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the ABL
Agent on behalf of such Person to enter into, and perform under, the ABL/Bond
Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge) that
a copy of the ABL/Bond Intercreditor Agreement was delivered, or made available,
to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the ABL/Bond
Intercreditor Agreement and, to the extent provided therein, the applicable
Security Documents (as defined in the ABL/Bond Intercreditor Agreement). In the
event of any conflict or inconsistency between the provisions of this Copyright
Security Agreement and the ABL/Bond Intercreditor Agreement, the provisions of
the ABL/Bond Intercreditor Agreement shall control.

SECTION 8. Governing Law. This Copyright Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

[NAME OF GRANTOR] By:       Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed: SUNTRUST BANK, as Collateral Agent By:      

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

  

TITLE

   REGISTRATION NO.



--------------------------------------------------------------------------------

EXHIBIT D-1

Form of Collateral Access Agreement: Landlord Agreement and Waiver

LANDLORD WAIVER AND ESTOPPEL CERTIFICATE

Highbridge Principal Strategies, LLC

40 West 57th Street - 33rd Floor

New York, NY 10019

Attention: Vikas Keswani

Ladies and Gentlemen:

This letter acknowledges that the undersigned (the “Landlord”) has been informed
that Builders FirstSource –             , a             , is a party to that
certain Credit Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among Builders
FirstSource, Inc. (the “Company”), certain of its subsidiaries of the Company
from time to time party thereto as borrowers, SunTrust Bank, as administrative
agent and as collateral agent (the “Agent”), and the certain lenders from time
to time party thereto (collectively, the “Lenders”). All capitalized terms used
but not defined herein shall have the meanings assigned in the Credit Agreement.
As a condition precedent to the Lenders’ obligation to provide loans and other
financial accommodations to the Company and its wholly-owned subsidiaries
(collectively referred to as “Tenant”) under the Credit Agreement (the “Loans”),
the Lenders require, among other things, liens on the Tenant’s personal
property, including, without limitation, equipment, trade fixtures and fixtures
(the “Personal Property”).

To induce the Lenders to continue to make the Loans and provide financial
accommodations to Tenant, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Landlord hereby
represents and warrants to the Agent that as of the date hereof:

1. The Landlord is the current landlord under the lease described in Exhibit A
attached hereto (the “Lease”);

2. The Lease is in full force and effect and there have been no amendments,
modifications or other agreements relating to the Lease except as stated herein;

3. The Lease is not in default, nor are there in existence any facts which with
notice or passage of time or both would constitute a default or a breach of the
terms or conditions of the Lease; and

4. The Tenant is the tenant under the Lease, is entitled to take lawful and
actual possession of the real property described in the Lease (the “Premises”)
and is in full compliance with the covenants, agreements and obligations under
the Lease.

2. The Landlord agrees that: (a) the Tenant (or its representatives) is the
owner of the Personal Property located at or on the Premises, whether attached
to the Premises or not; (b) the Agent’s lien upon or security interest in the
Personal Property is prior and superior to any interest, lien or claim of any
nature the Landlord may now have or hereafter obtain in the Personal Property
whether by operation of law, contract or otherwise; (c) either the Tenant or the
Agent may remove the Personal Property from the Premises at any time without
hindrance on the part of the Landlord, and upon request, the Landlord will grant



--------------------------------------------------------------------------------

the Agent (or its representatives) access to the Premises so that the Agent (or
its representatives) may remove the Personal Property, provided that the Agent,
on behalf of the Lenders, indemnifies and holds Landlord harmless from any
losses, liability, costs or damages caused by the Agent in connection with the
removal of the Personal Property by the Agent, and (d) the Personal Property
shall remain personal property (to the extent such Personal Property is not
already a fixture as of the date hereof) and shall not become fixtures,
notwithstanding the manner or mode of the attachment of the Personal Property to
the land. The Landlord hereby waives any rights it may now or hereafter have in
the Personal Property, including without limitation, any lien rights available
under applicable law. The terms and provisions of this Landlord Waiver and
Estoppel Certificate shall inure to the benefit of and be binding upon the
successors and assigns of Landlord (including, without limitation, any successor
owner of the Premises) and Agent. Landlord will disclose the terms and
conditions of this Landlord Waiver and Estoppel Certificate to any purchaser or
successor to Landlord’s interest in the Premises.

The Landlord understands that the Agent and the Lenders will rely on this
Landlord Waiver and Estoppel Certificate in continuing to make Loans and provide
financial accommodations to Tenant.

In the event of a default under the Lease, the Landlord agrees to give written
notice of such default to the Agent at the address set forth above, and allow
the Agent thirty (30) days from the receipt of such notice within which to cure
such default or such additional time as may be reasonably required to cure such
default. The Agent may elect to cure such default but shall have no obligation
to do so.

Executed and delivered this             day of             , 2012.

LANDLORD:

 

By:     Name:  

STATE OF                                     

COUNTY OF                                 

This             day of             , 2012, personally came before me
            , who, being by me duly sworn says that said writing was signed by
him.

 

Notary Public

My commission expires:

 

 



--------------------------------------------------------------------------------

EXHIBIT A

TO LANDLORD WAIVER AND ESTOPPEL CERTIFICATE

 

1.      Landlord Name and Address:

  

                                                                   
                                                  

                                                                   
                                                  

                                                                   
                                                  

2.      Tenant Name:

   Builders FirstSource-                                                 

3.      Current Term:

                                to                                    

4.      Location of Property:

  

5.      Brief Description:

  

 



--------------------------------------------------------------------------------

EXHIBIT D-2

Form of Collateral Access Agreement: Bailee Letter

SunTrust Bank

303 Peachtree St., NE

Atlanta, GA 30308

                    , 2013

By Certified First Class Mail

Return Receipt Requested

 

[INSERT BAILEE ADDRESS]     

 

Re:

  [GRANTOR] (“Company”)

Ladies and Gentlemen:

This letter is to confirm that Company, from time to time, delivers inventory to
you for processing, warehousing or storage (such inventory heretofore or
hereafter delivered to you being referred to as “Bailed Goods”) and that title
to the Bailed Goods remains with the Company at all times.

This letter is also to advise you that, pursuant to a certain Security Agreement
(“Security Agreement”) entered into among Company and certain affiliates of the
Company, as borrowers (collectively, the “Borrowers”), SunTrust Bank, as agent
for certain lenders and certain other parties (in such capacity, the “Collateral
Agent”), the Company has granted or will grant to the Collateral Agent a
security interest in, among other things, all of the Company’s now owned and
hereafter acquired inventory including, without limitation, the Bailed Goods, to
secure obligations of the Company under the Credit Agreement entered into among
the Borrowers, certain affiliates of the Borrowers, the Collateral Agent and
certain other parties, the Security Agreement, and the documents, instruments
and agreements executed and/or delivered in connection therewith, each as may be
amended, restated, modified or substituted from time to time (collectively, the
“Financing Agreements”).

This letter serves as notice to you pursuant to the Uniform Commercial Code of
the Collateral Agent’s interest in the Bailed Goods. In order to protect the
Company’s ownership interest and the Collateral Agent’s security interests in
the Bailed Goods, the Company asks that you execute this letter (a) to
acknowledge and confirm that (i) you are holding and will hold the Bailed Goods
on bailment for processing, warehousing or storage for the benefit of the
Collateral Agent; (ii) such Bailed Goods are the Company’s property and subject
to the Collateral Agent’s security interest; (iii) such security interest in the
Bailed Goods is and shall be senior to all liens, claims and interests that you
may have from time to time; and (iv) you will notify all of your successors and
assigns of the existence of the agreements contained herein, and (b) to evidence
your agreement that if, at any time hereafter, the Collateral Agent shall notify
you in writing that an “Event of Default” has occurred and is continuing under
the Financing Agreements, you will comply with the Collateral Agent’s written
instructions as to the disposition of the Bailed Goods; provided, however, that
in the event that any amounts shall be owing to you by Company in respect of any
Bailed Goods located on your premises, you will not be required to yield
possession of any such Bailed Goods to the Collateral Agent until such time as
all reasonable and customary amounts owing to you have been satisfied in full.
Until the Financing Agreements have been terminated and the



--------------------------------------------------------------------------------

Collateral Agent has been paid in full, you shall not deduct from or offset
against any amounts due and owing by the Company to you at any time hereafter by
applying any of the Bailed Goods in payment for processing or storage services
provided by you to the Company.

The Company agrees that you shall have no liability to the Company if you comply
with the Collateral Agent’s written directions and agrees to reimburse you for
all reasonable costs and expenses (including processing, warehousing and storage
fees) incurred by you as a direct result of such compliance.

Please confirm receipt of this letter and your acknowledgment and agreement to
the terms and provisions hereof, including the delivery instructions contained
herein, by signing a copy of this letter as indicated and return it as soon as
possible to: SunTrust Bank, 303 Peachtree St., NE, Atlanta, GA 30308; Attention:
[            ], Telephone (            )             -            , facsimile
(            )             -            , with a copy to Latham & Watkins LLP,
885 Third Ave., New York, NY 10019, Attention: Dan Seale, telephone
(212) 906-1341, facsimile (212) 751-4864.

 

SUNTRUST BANK

By:

      Name:                                                                    
Title:                                                                    

 

ACKNOWLEDGED AND AGREED

this             day of             , 201    :

 

[BAILEE]

By:       Name:                                                                
Title:                                                                

 

[LOAN PARTY] By:       Name:                                          
                      Title:                                          
                     



--------------------------------------------------------------------------------

EXHIBIT D-3

Form of Collateral Access Agreement: Warehouseman Agreement

SunTrust Bank

303 Peachtree St., NE

Atlanta, GA 30308

                    , 2013

 

[INSERT BAILEE ADDRESS]      

 

  Re: The locations listed on Exhibit A attached hereto (collectively and
individually, the “Premises”)

[Grantor], a [            ] [corporation][limited liability company] (the
“Client”) has executed and delivered to SUNTRUST BANK, as collateral agent (in
such capacity and together with any successor acting in such capacity, the
“Collateral Agent”) for its own benefit and for the benefit of certain other
lenders and secured parties, that certain Security Agreement dated as of
            , 2013 (as the same may be amended, restated, renewed, extended,
modified, or refinanced at any time and from time to time, the “Security
Agreement”), pursuant to which the Client has pledged and granted to the
Collateral Agent a continuing general lien upon, and security interest in, among
other things, the Client’s present and future merchandise, inventory and other
products (herein “Inventory”), including all Inventory now or hereafter held by
you and which may be shipped through or stored with you from time to time in the
future pursuant to the [Warehousing and Services Agreement] dated as of
[            ] between you and Client (the “Warehouse Agreement”).

1. You hereby confirm that you are holding and will hold all such Inventory
solely for the Collateral Agent’s account subject to the terms of this agreement
and that you have not agreed to act pursuant to the instructions of any other
person (other than Client) with respect to the Inventory and, to the best of
your knowledge, you have not received any other notification of any continuing
security interest in the Inventory.

2. Until you have received written notification from the Collateral Agent of the
occurrence and continuance of an Event of Default under the Security Agreement
(a “Notice of Default”), you may continue to issue all receipts and/or bills of
lading covering the Inventory in your possession from time to time in the
Client’s name, and to release such Inventory pursuant to your agreements with,
and upon the instructions of, the Client. If you receive a Notice of Default
from the Collateral Agent, you agree to (x) hold all Inventory subject only to
the Collateral Agent’s written instructions and (y) give access to such
Inventory and release the same to the Collateral Agent or its designee on
demand, or ship same as directed by the Collateral Agent on demand at the
expense of the Collateral Agent, in each case upon the written instructions of
the Collateral Agent. You agree that you will not hinder or delay the Collateral
Agent in enforcing its rights in and to such Inventory.

3. To assist us in keeping accurate records relating to the Client’s Inventory
shipped through or stored with you, you hereby agree to provide us, upon
reasonable written request, with invoices, daily shipment reports, monthly
shipment reports and/or inventory information. Further, you agree to advise us
in the event that (a) the Client becomes 60 days or more in arrears in the
payment of charges or invoices or (b) you sell, transfer or assign any of your
interest in the Premises by providing written notice to us at the following
address: SunTrust Bank, 303 Peachtree St., NW, Atlanta, GA 30308, Attention:
[            ], Fax: [            ].



--------------------------------------------------------------------------------

4. You hereby acknowledge that you are not currently holding the Client’s
Inventory for or on behalf of any other person other than the Client.

5. Except as otherwise provided herein, all of your charges of any nature
whatsoever shall continue to be charged to and paid by the Client, and the
Collateral Agent shall not be directly or indirectly liable or responsible for
any of said charges whether due or to become due. However, the Collateral Agent
agrees to be liable to you for payment of (a) contractual charges that accrue
under the Warehouse Agreement from and after the date that Collateral Agent
gives you a Notice of Default directing you to hold Inventory exclusively for
the Collateral Agent for further disposition by the Collateral Agent and/or
(b) charges for shipment of Inventory to any person pursuant to Collateral
Agent’s written instructions, provided, however, that in the event that any
amounts shall be owing to you by the Client in respect of any Inventory located
on the Premises, you will not be required to yield possession of any such
Inventory to the Collateral Agent until such time as all reasonable and
customary amounts owing to you, not to exceed an amount equal to two (2) months’
fees, have been satisfied in full.

6. You hereby subordinate any lien or other secured interest, whether express,
implied, contractual, quasi-statutory or otherwise, and all claims and demands
of every kind which you may now or hereafter have in, on or against the
Inventory to the liens and security interests in favor of the Collateral Agent,
such subordination to be effective as of the later of (a) the effective date of
the Warehouse Agreement or (b) the date of the Security Agreement, regardless of
the time or order of attachment or perfection of such liens and security
interests, it being understood and agreed that the liens and security interests
in Inventory in favor of the Collateral Agent shall at all times during the term
of this agreement be prior and superior to any such liens and security interests
in your favor. This subordination shall continue until this agreement is
terminated pursuant to paragraph 7.

7. The arrangement and instructions outlined herein shall continue without any
change or modification until you receive a Notice of Default from the Collateral
Agent and will otherwise automatically terminate when the Client’s obligations
to the Collateral Agent under the Security Agreement (other than contingent
indemnification obligations) are paid in full and any commitment to lend under
the Credit Agreement has terminated.

8. The foregoing shall be binding upon the parties hereto and their successors
and assigns, and shall inure to the benefit of the Collateral Agent and its
successors and assigns.

9. The Client agrees that you shall have no liability to the Client if you
comply with any of the Collateral Agent’s written directions as described in
this agreement. The Client further agrees that it will continue to pay, as and
when required under and pursuant to the Warehouse Agreement, all warehousing,
handling and other fees and expenses related to the storage and other handling
of the Inventory and will reimburse you for all reasonable costs or expenses
incurred as a direct result of your compliance with the terms and provisions of
this agreement. The Client has signed below to indicate its confirmation of, and
agreement with, the foregoing.

[Remainder of Page Intentionally Blank.]



--------------------------------------------------------------------------------

Very truly yours,

 

SUNTRUST BANK,

as Collateral Agent

By:     Name:     Title:    

 

Agreed to an Confirmed:

 

[CLIENT]

By:     Name:     Title:    



--------------------------------------------------------------------------------

Agreed to and Confirmed:

 

[WAREHOUSEMAN ]

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT E

Form of Supplement to Security Agreement

This SUPPLEMENT TO SECURITY AGREEMENT, dated as of [            ] (this
“Supplement”), is made by [NAME OF GRANTOR], a [state of incorporation]
[corporation] (the “Grantor”), in favor of SUNTRUST BANK, as administrative
agent and collateral agent (in each such capacity, the “Agent”) for the Secured
Creditors (as defined in the Security Agreement referred to below). All
capitalized terms not defined herein shall have the meanings assigned to them in
the Security Agreement.

WHEREAS, BUILDERS FIRSTSOURCE, INC., a Delaware corporation (the “Parent
Borrower”), the Subsidiaries of the Parent Borrower party thereto, the lenders
from time to time parties thereto, other financial institutions party thereto
and the Agent have entered into a Credit Agreement, dated as of May [    ], 2013
(as amended, restated, supplemented, replaced, increased, refinanced or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Parent Borrower and
certain of its Subsidiaries have entered into the Security Agreement, dated as
of [            ] (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), in favor of the Agent for the benefit
of the Secured Creditors; and

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

SECTION 1. Additional Pledge. The Grantor hereby:

(a) pledges, assigns and grants to the Agent, for the benefit of the Secured
Creditors, and grants to the Agent, on behalf of and for the benefit of the
Secured Creditors, and to secure prompt and complete payment and performance of
all Secured Obigations, a security interest in all of the Grantor’s right, title
and interest in, to and under:

(i) the shares of Capital Stock and Stock Equivalents more particularly
described in Schedule I hereto and the certificates, if any, evidencing such
shares (the “Additional Pledged Securities”) and all cash, instruments and other
property from time to time received, receivable or otherwise distributed in
exchange for any and all of such Additional Pledged Securities; and

(ii) all other Collateral (as defined in the Security Agreement) relating to the
Additional Pledged Securities (together with the items described in clause
(i) above, the “Additional Pledged Collateral”); and

(b) delivers to the Agent, for the benefit of the Secured Creditors, all of the
Grantor’s right, title and interest in and to the certificates and instruments,
if any, evidencing the Additional Pledged Collateral, accompanied by instruments
of transfer or assignment, duly executed in blank.

SECTION 2. Representations and Warranties. The Grantor hereby restates each
representation and warranty set forth in Article III of the Security Agreement,
as supplemented by this Supplement, as of the date hereof with respect to the
Additional Pledged Collateral.



--------------------------------------------------------------------------------

SECTION 3. Additional Pledged Collateral. By execution and delivery of this
Supplement, the Additional Pledged Collateral shall become a part of the
Collateral referred to in the Security Agreement and shall secure the Secured
Obligations as if such Additional Pledged Collateral were Collateral on the
Closing Date, and shall be subject to all of the terms and conditions governing
Collateral under the Security Agreement. From and after the date hereof,
Schedule I to the Security Agreement is hereby amended to add the Additional
Pledged Collateral.

SECTION 4. Binding Effect. This Supplement shall become effective when it shall
have been executed by the Grantor and thereafter shall be binding upon the
Grantor and shall inure to the benefit of the Agent and the Secured Creditors.
Upon the effectiveness of this Supplement, this Supplement shall be deemed to be
a part of and shall be subject to all of the terms and conditions of the
Security Agreement. The Grantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

SECTION 5. Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

SECTION 6. Execution in Counterparts. This Supplement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

[NAME OF GRANTOR]

By:

      Name:   Title:

 

Acknowledged and Agreed to as of the date hereof:

 

AGENT:

 

SUNTRUST BANK

By:

      Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Additional Pledged Securities